Title: John Mathews, for Committee of Congress, to Nathanael Greene, 4 June 1781
From: Mathews, John
To: Greene, Nathanael


Sir,
Philadelphia June 4: 1781
The inclosed papers will furnish you with the most important foreign intelligence we have lately received. And of what has been done by Congress in consequence thereof.
We thought it necessary to give you this communication, not knowing how far [it ma]y influence your future operations [so t]hat you might thereby be enabled to take your measures accordingly.
We have received undoubted intelligence of the arrival of the french fleet in the West Indies, which makes their force at present in that quarter 25 sail of the line—that of the British is said to be twenty one. The two fleets had a skirmish on the 29 of April, but nothing decisive happened. By letters of the 8th: Ulto. from Martinique, we are informed that the french fleet sailed on the 7th. with 7000 troops to attack St. Lucia, which place it was expected would be reduced in a few days.
We suppose the Commander in Chief has of course communicated to you, his plan of operations for the campaign, particularly the blow meditated against New York. It is therefore unnecessary for us to say anything further on that subject.
We are, sir with much Esteem & Regard Yr. most Obed. Servts. By order of the Committee
Jno. Mathews Chrmn.
P.S. The inclosed papers are for your [own] private information, & must not on any account be communicated to any other person
Pray inform us particularly whether this reaches you in safety.